DETAILED ACTION
This office action is in response to claims filed on 11/30/2020. Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020, 10/06/2021, and 12/13/2021 were filed on & after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  “reference temperature informations” should be “reference temperature information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "reference temperature information".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinomoto US 20170288595 A1 (Hereinafter “Shinomoto”).
Regarding Claim 1, Shinomoto teaches a motor drive system (Fig. 1, 100) with a correction function of a temperature deviation of an isolated-gate bipolar transistor (IGBT) module, comprising: 
a gate board (Fig. 2, 5) configured to: 
detect a plurality of sensing temperature information by sensing the IGBT module ([0037] As illustrated in FIG. 2, the inverter module 5 includes a temperature measurement unit 26 measuring the temperature of the conductor 21; a temperature measurement unit 27 measuring the temperature of the conductor 22; a temperature measurement unit 28 measuring the temperature of the conductor 23, and a temperature measurement unit 29 measuring the 
acquire a difference value between maximum temperature information among the plurality of sensing temperature information and at least one sensing temperature information ([0039], The drive control unit 25 obtains a temperature difference ΔT between the highest and the lowest of the temperatures measured by the temperature measurement units 26, 27, and 28); and 
correct and output the at least one sensing temperature information by using the acquired difference value ([0039], The drive control unit 25 then refers to the table and obtains an amount of increase/decrease pα of the pulse width corresponding to the obtained temperature difference. The amount pα is equal to α1 when the difference ΔT is zero or larger and smaller than T1, for example. The drive control unit 25 replicates the PWM signal output from the control unit 9 in order to generate three PWM signals and increases or reduces the pulse width of each of the three PWM signals by using the amount of increase/decrease pα of the pulse width).
Regarding Claim 4, Shinomoto teaches the motor drive system of claim 1, wherein: 
the IGBT module includes a plurality of IGBT elements (Fig. 1, 5a-5f) for motor driving, 
the gate board includes a plurality of integrated circuit units (Fig. 2, 26-28 and 29) connected to the plurality of IGBT elements, respectively, and 
the plurality of integrated circuit units is configured to detect the sensing temperature information from the IGBT elements (0037] As illustrated in FIG. 2, the inverter module 5 includes a temperature measurement unit 26 measuring the temperature of the conductor 21; a temperature measurement unit 27 measuring the temperature of the conductor 22; a temperature measurement unit 28 measuring the temperature of the conductor 23, and a temperature 
	Regarding Claim 5, Shinomoto teaches the motor drive system of claim 4, wherein each of the plurality of integrated circuit units includes: 
a temperature sensing unit configured to detect the sensing temperature information from a sensing diode located around each of the plurality of IGBT elements (0037] As illustrated in FIG. 2, the inverter module 5 includes a temperature measurement unit 26 measuring the temperature of the conductor 21; a temperature measurement unit 27 measuring the temperature of the conductor 22; a temperature measurement unit 28 measuring the temperature of the conductor 23, and a temperature measurement unit 29 measuring the temperature of the conductor 20. The temperature of each of the switching elements 5b, 5d, and 5f in the lower arm can thus be measured individually); 
a signal processing unit (Fig. 1, 24 & 25) configured to convert the sensing temperature information and output the sensing temperature information as a duty pulse ([0039], The temperature difference and the amount of increase/decrease of the pulse width are stored in advance in a table. FIG. 3 is a diagram illustrating an example of the table representing a correspondence between the temperature difference and the amount of increase/decrease of the pulse width); and 
a deviation acquiring unit (Fig. 1, 24 & 25) configured to calculate a difference value between the maximum temperature information and the sensing temperature information corresponding to the duty pulse ([0039], The temperature difference and the amount of increase/decrease of the pulse width are stored in advance in a table. FIG. 3 is a diagram .
Allowable Subject Matter
Claims 2, 3, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto US 20170257027 A1 teaches the switching element with the highest temperature is determined as the preservation target switching element when the temperature difference between the switching element with the highest temperature and the switching element with the lowest temperature is equal to or greater than the predetermined value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846